Ireland, J.
(concurring). If the facts of the case were those reported by both the Superior Court and the Appeals Court, Lynn v. Thompson, 50 Mass. App. Ct. 280, 280-284, 286-288 (2000), I would reach the same conclusion for the same reasons. To my way of thinking, an arbitrator’s award reinstating a police officer in the face of conclusive evidence that the officer inflicted excessive force on multiple occasions, would violate public policy. However, given that the evidence before us does not support such findings, see ante at 63-65,1 concur.